Citation Nr: 0805112	
Decision Date: 02/13/08    Archive Date: 02/20/08

DOCKET NO.  06-08 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania




THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
service-connected residuals of an arthroplasty of the right 
fifth toe and hemiphalangectomy of the right fourth toe 
(hereinafter right foot disability).  

2.  Entitlement to an evaluation in excess of 10 percent for 
service-connected residuals of an arthroplasty of the left 
fifth toe and hemiphalangectomy of the left fourth toe 
(hereinafter left foot disability).  




ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The veteran served on active military duty from June 1979 to 
August 2000.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the RO.  

An August 2000 rating decision granted entitlement to service 
connection for right foot and for left foot disabilities and 
assigned a 10 percent evaluation for each, effective on 
September 1, 2000.  The veteran filed a claim for increased 
evaluations for his service-connected foot disabilities in 
March 2004.  



FINDINGS OF FACT

1.  The service-connected right foot disability is shown to 
be productive of a disability picture that more nearly 
approximates that of moderately severe overall foot 
impairment .  

2.  The service-connected left foot disability is not shown 
to be productive of more that the residuals of surgery 
involving the fourth and fifth without metatarsal 
involvement.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation of 20 
percent for the service-connected right foot disability have 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.7, 4.71a including Diagnostic Codes 5172, 
5299-5282, 5284 (2007).  

2.  The criteria for the assignment of an evaluation in 
excess of 10 percent for the service-connected left foot 
disability have not been met.  38 U.S.C.A. § 1155, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5172, 
5299-5282, 5284 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2007).  The regulations implementing VCAA 
have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied with respect to the 
issues decided herein.  

In March 2004, the RO sent the veteran a letter in which he 
was informed of the requirements needed to establish 
entitlement to an increased evaluation.  In accordance with 
the requirements of VCAA, the letter informed the veteran 
what evidence and information he was responsible for and the 
evidence that was considered VA's responsibility.  Private 
medical evidence was subsequently received from the veteran.  

The veteran was advised in the letter to submit additional 
evidence to the RO, and the Board finds that this instruction 
is consistent with the requirement of 38 C.F.R. § 3.159(b)(1) 
that VA request that a claimant provide any evidence in his 
possession that pertains to a claim.  

Additionally, the veteran was informed in a letter dated in 
April 2006 about disability ratings and effective dates if an 
increased rating claim was granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

The veteran was also told in the letter that VA used a 
published schedule for rating disabilities that determined 
the rating assigned and that evidence considered in 
determining the disability rating included the nature and 
symptoms of the condition, the severity and duration of the 
symptoms, and the impact of the condition and symptoms on 
employment.  See Vazquez-Flores v. Peake, No. 05-0355 (U.S. 
Vet. App. January 30, 2008).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  The Board notes that a 
relevant examination was conducted in April 2004.  

The Board concludes that there is sufficient medical evidence 
on file on which to make a decision on the issues addressed 
herein.  There is no indication in the record that additional 
evidence relevant to the issues decided herein is available 
and not part of the claims file.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claim.  The Board 
additionally finds that VA has complied with general due 
process considerations.  See 38 C.F.R. § 3.103 (2007).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that any 
defect to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds,  
444 F. 3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  


Law And Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2007).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2007).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, which is the situation with respect to the issues 
currently on appeal, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55 
(1994).  


Schedular Criteria

The veteran's disabilities of the right and left feet are 
each currently rated as 10 percent disabling under Diagnostic 
Codes 5299-5282.  

The veteran's service-connected disabilities of the feet are 
rated as analogous to hammer toes under Diagnostic Codes 
5299-5282.  A designation of Diagnostic Code 5299 reflects 
that the disability is a condition not specifically listed in 
the Rating Schedule, and hyphenation with 5282 indicates that 
the disability has been rated as analogous to hammer toes.  
See 38 C.F.R. §§ 4.20, 4.27 (2007).   

According to Diagnostic Code 5282, a no percent evaluation is 
assigned for hammer toe involving one toe; a 10 percent 
evaluation, which is the maximum schedular evaluation 
provided for hammer toes, is assigned for hammer toes 
involving all toes, unilateral, without claw foot.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5282.  

Diagnostic Code 5284 pertains to "other" foot injuries.  A 10 
percent evaluation is assigned for moderate foot injury, a 20 
percent for moderately severe foot injury, and a 30 percent 
evaluation is assigned for severe foot injury.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5284.  

As previously noted, the words such as "mild," "moderate," 
and "severe" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (2007).  


Analysis

As noted above in Francisco, where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, as in this case, the 
present level of disability, as evidenced by the findings on 
podiatric evaluation in April 2004, is of primary concern.  

Although the veteran is seeking an evaluation in excess of 10 
percent for each -connected foot disability, a 10 percent 
evaluation is the maximum schedular evaluation provided for 
hammer toe deformities of all the digits of one foot under 
Diagnostic Code 5282.  

Consequently, it must also be determined whether a higher 
evaluation may be assigned under another diagnostic code.  A 
review of the other potentially applicable diagnostic codes 
that provide an evaluation greater than 10 percent reveals 
that most other criteria relevant to the foot cannot be 
favorably applied in this case.  

The service-connected foot disability at issue does not 
involve impairment that would be better rated as pes cavus or 
on the basis of nonunion or malunion of the tarsal or 
metatarsal bones.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5276, 5278, 5283 (2007).  

In the absence of involvement equivalent to amputation with 
removal of the metatarsal heads of the fourth and fifth toes 
of either foot, a higher rating is not for application under 
Diagnostic Code 5172.  

Additionally, the Board does not find evidence on file that 
would permit rating the service-connected left foot 
disability manifested by only fourth and fifth surgical 
residuals as analogous to a foot injury under Diagnostic Code 
5284.  Under Diagnostic Code 5276, findings reflective of 
more than moderate disability on the left side are not shown 
by the medical evidence.  

When examined in April 2004, the veteran said that his left 
foot did not bother him as much as his right foot.  He  had 
flexible pes planus on the left with slight deviation of the 
Achilles tendon that was described as being asymptomatic.  
The veteran could walk a lot farther on his left foot before 
he had to stop than he could on his right.  

The X-ray studies showed removal the interphangeal joints of 
the fourth and fifth toes, but no osteoarthritic changes.  
These toes on inspection were noted to be straight and 
unremarkable.  Hence, an increased rating in excess of 10 
percent for the service-connected left foot disability may 
not be applied under the applicable criteria.  

However, with respect to the right foot, the Board finds that 
the symptomatology for this service-connected disability 
picture more nearly approximates the criteria for a 20 
percent evaluation under Diagnostic Code 5284 on the basis of 
foot injury.  

According to the findings on evaluation in April 2004, the 
veteran complained of more or less constant pain in the right 
foot averaging a "6" or "7."  He had periods of flare-up 
and had pain at rest as well as during any weight-bearing.  
He had fatigability of the right leg, and walking was limited 
to 1/2 mile due to constant right foot pain.  

The examination revealed findings of flexible pes planus on 
the right with slight Achilles tendon deviation, but 
metatarsal pain on prolonged use.  The examiner did note the 
presence of a deep fungus maceration between the fourth and 
fifth toes and a heloma durum on the plantar aspect under the 
fifth metatarsal bone.  This was noted to cause additional 
pain of weight bearing.  

The veteran asserts in this regard that the manifestations 
involving the bottom of his right foot have not factored into 
rating assigned on that side.  As such, given that the 
service-connected right foot disability picture is shown to 
involve more than the fourth and fifth toes, a higher rating 
of 20 percent is for application as his overall findings more 
closely resemble moderately severe foot disability.  Changes 
reflective of severe foot injury or marked deformity or 
extreme tenderness of the plantar surface of the foot are not 
demonstrated.  

Thus, a rating in excess of 20 percent is not warranted for 
service-connected right foot disability under Diagnostic Code 
5284.  The examination in April 2004 did not show any right 
foot weakness or instability.  Additionally, the veteran had 
35 degrees of active dorsiflexion against gravity despite 
pain.  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

However, there was no evidence in April 2004 of left foot 
incoordination, weakness, excess fatigability, or additional 
limitation of function on repeated use or during flare-ups.  
Consequently, no additional compensation is warranted for the 
left foot disability under the foregoing provisions.  

The assigned 20 percent evaluation for the service-connected 
right foot disability takes into consideration his difficult 
with pain, flare-ups, and fatigability.  Consequently, a 
higher rating is not warranted based on DeLuca.  

Ordinarily, the Schedule will apply unless there are 
exceptional or unusual factors, which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  

An extraschedular disability rating is warranted upon a 
finding that "the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  
38 C.F.R. § 3.321(b)(1) (2007).  

In this regard, the schedular evaluations in this case are 
not shown to be inadequate.  Ratings in excess of the 
currently assigned ratings are provided in the Schedule for 
certain manifestations of the service-connected disabilities 
at issue, as noted above, but the medical evidence reflects 
that these manifestations are not present in this case.  

Although the service-connected bilateral foot disabilities do 
affect his industrial adaptability, as evidenced by the 
assigned ratings, the Board finds no evidence of an 
exceptional or unusual disability picture with marked 
interference with employment due solely to either of the 
service-connected foot disabilities as to render impractical 
the criteria established for the purpose of evaluating foot 
disability.  There is also no evidence of frequent periods of 
hospitalization due solely to service-connected foot 
disabilities.  Accordingly, the RO's decision not to submit 
this case for extraschedular consideration was correct.  



ORDER

An increased evaluation of 20 percent for service-connected 
right foot disability is granted, subject to the regulations 
controlling disbursement of VA monetary benefits.  

An evaluation in excess of 10 percent for service-connected 
left foot disability is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


